Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The claims are allowable over the prior art of record because the prior art of record does not teach or suggest the claimed invention of a heating device, comprising: a cylindrical film to be rotated about an axis; a heater including:  a substrate that extends along a longitudinal direction parallel to the axis, and a heater element on the substrate and facing an inner surface of the cylindrical film; a heat conductor that extends along the longitudinal direction and has first and second surfaces, and includes:  a first portion contacting the substrate, and a second portion that is adjacent to the first portion in a width direction of the heat conductor that is perpendicular to the longitudinal direction and does not contact the substrate heat conductor such that a first groove is formed along the first surface of the heat conductor; and a temperature sensing element on the second surface at a position opposite the first groove, wherein a thickness of the first portion of the heat conductor from the first surface to the second surface is greater than a thickness of the second portion of the heat conductor from the first surface to the second surface.
The prior art does not teach the claimed conductor along with the groove caused by 
the thicknesses of first and second portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG